 



Exhibit 10.6

EXECUTION VERSION



 



BioScrip, Inc.

1600 Broadway, Suite 700

Denver, CO 80202

 

June 29, 2017

 

ASSF IV AIV B HOLDINGS, L.P.

 

Re: Stock Purchase Agreement

 

Ladies and Gentlemen:

 

We are pleased you (the “Subscriber” or “you”) have accepted the offer (in
connection with the execution and delivery of the Second Lien Note Purchase
Agreement (the “Second Lien Note Purchase Agreement”), the Warrant Purchase
Agreement (the “Warrant Purchase Agreement”), the Warrant Agreement (the
“Warrant Agreement”), the Registration Rights Agreement (the “Registration
Rights Agreement,” and, together with the Second Lien Note Purchase Agreement,
Warrant Purchase Agreement and the Warrant Agreement, the “Other Agreements”),
each among BioScrip, Inc., a Delaware corporation (the “Company”), and the other
signatories party thereto and of even date herewith) to purchase an aggregate
number of shares of common stock of the Company, par value $0.0001 per share
(the “Common Stock” or “Shares”), equal to the number set forth next to your
signature pages below. The terms (this “Agreement”) on which the Subscriber is
willing to purchase the Shares from the Company, and the Company and the
Subscriber’s agreements regarding such Shares, are as follows:

 

1.                   Purchase of the Shares. Subject to satisfaction of the
conditions set forth in Section 3.3 hereof, for an amount as set forth next to
the Subscriber’s signature page below, in United States Dollars and in
immediately available funds (such amount, the “Purchase Price”), the Company
agrees to sell the Shares to the Subscriber, and the Subscriber hereby agrees to
purchase the Shares from the Company, directly or through one or more Affiliates
(as hereinafter defined), subject to the terms and subject to the conditions set
forth in this Agreement.

 

2.                  Representations, Warranties and Agreements.

 

2.1              Subscriber’s Representations, Warranties and Agreements. To
induce the Company to issue the Shares to the Subscriber, the Subscriber hereby
makes to the Company those representations and warranties set forth in Section
2.30 of the Second Lien Note Purchase Agreement as if such representations and
warranties were set forth in this Agreement, mutatis mutandis, and made by the
Subscriber with reference to and for the purposes of this Agreement.

 

2.2              Company’s Representations, Warranties and Agreements. To induce
the Subscriber to purchase the Shares, the Company hereby represents and
warrants to the Subscriber and agrees with the Subscriber as follows:

 

2.2.1        Second Lien Note Purchase Agreement representations and warranties.
The Company hereby makes to the Subscriber those representations and warranties
set forth in Article IV of the Second Lien Note Purchase Agreement as if such
representations and warranties were set forth in this Agreement, mutatis
mutandis, and made by the Company with reference to and for the purposes of this
Agreement.

 



 

 

 

2.2.2        Title to Shares. Upon issuance in accordance with, and payment
pursuant to, the terms hereof, the Shares will be duly authorized, validly
issued, fully paid and non-assessable. Upon issuance in accordance with, and
payment pursuant to, the terms hereof, the Subscriber (or its Affiliates, as
applicable) will have good title to the Shares, free and clear of all liens,
claims, encumbrances, charges, mortgages, options, pledges, security interests,
hypothecations, easements, rights-of-way or encroachments of any nature
whatsoever, whether voluntarily incurred or arising by operation of law
(“Liens”), other than (a) transfer restrictions under federal and state
securities laws and (b) Liens imposed solely due to the actions of the
Subscriber. Upon issuance in accordance with, and payment pursuant to, the terms
hereof, (i) the Shares will be issued in accordance with law (including
applicable state Blue Sky laws) and the governing documents of the Company and
will not be issued in violation of any preemptive or similar rights created by
law or the governing documents of the Company or any other agreement to which
the Company is bound and (ii) the Shares will not be required to be registered
under the Securities Act.

 

2.2.3        Capitalization. The authorized capital stock of the Company on the
date hereof, consists of 250,000,000 shares of Common Stock, 121,082,543 shares
of which are issued and outstanding, 825,000 shares of Series A convertible
preferred stock, 21,645 shares of which are issued and outstanding, 825,000
shares of series B convertible preferred stock, no shares of which are issued
and outstanding, 625,000 shares of Series C convertible preferred stock, 614,177
are issued and outstanding and 100,000 shares of series D junior participating
preferred stock, no shares of which are issued and outstanding, and no other
capital stock. All issued and outstanding shares of the Company’s Common Stock
(a) have been duly authorized and validly issued, and (b) are fully paid and
non-assessable. The rights, preferences, privileges and restrictions of the
Common Stock are as stated in the Certificate of Incorporation currently on file
with the Delaware Secretary of State and the Registration Rights Agreement.
Except as set forth in the periodic reports that the Company has filed on or
prior to the date hereof with the U.S. Securities and Exchange Commission (the
“SEC”) (including the exhibits incorporated by reference) in accordance with its
obligations under the Exchange Act and the rules and regulations promulgated
thereunder (the “SEC Reports”), as of the date hereof, no other capital stock,
options, units, warrants, rights to purchase (including any preemptive rights,
calls or commitments of any character whatsoever) or otherwise acquire or
securities that are exercisable, exchangeable or convertible into any shares of
Common Stock or other ownership interests in the Company are authorized, issued,
reserved for issuance or outstanding (other than herein and pursuant to the
Warrant Purchase Agreement). Except as set forth in the SEC Reports, the Company
has no authorized or outstanding bonds, debentures, notes or other indebtedness
the holders of which have the right to vote (or which are convertible into,
exchangeable for, or evidence the right to subscribe for or acquire securities
having the right to vote) with the holders of capital stock of the Company on
any matter. Except as set forth in the SEC Reports, there are no contracts to
which the Company is party or by which it is bound to (x) repurchase, redeem or
otherwise acquire any shares of capital stock of the Company or (y) vote or
dispose of any capital stock of the Company. There are no irrevocable proxies
and no voting agreements with respect to any capital stock of the Company.
Except as set forth in the SEC Reports, other than the Registration Rights
Agreement, the Company has no agreement, arrangement or understandings to
register any securities of the Company under the Securities Act or under any
state securities law and has not granted registration rights to any person
(other than agreements, arrangements or understandings with respect to
registration rights that are no longer in effect as of the date of this
Agreement). Immediately following the Closing, and notwithstanding anything
contained herein to the contrary, the shares of Common Stock issued pursuant to
this Agreement will represent 4.99% of the issued and outstanding Common Stock
of the Company on a non-diluted basis.

 



2 

 

 

2.2.4        SEC Documents. The Company has timely filed or received the
appropriate extension of time within which to file with the SEC all forms,
reports, schedules, statements and other documents required to be filed by it
since January 1, 2014 under the U.S. Securities Exchange Act of 1934, as
amended, and the rules promulgated thereunder (the “Exchange Act”) and the
Securities Act (such documents, as supplemented and amended since the time of
filing, collectively, the “Company SEC Documents”). The Company SEC Documents,
including any financial statements or schedules included therein, at the time
filed (and, in the case of registration statements, on the dates of
effectiveness) (i) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading and (ii) complied in all material respects with
the applicable requirements of the Exchange Act and the Securities Act, as the
case may be. The financial statements of the Company included in the Company SEC
Documents at the time filed (and, in the case of registration statements, on the
dates of effectiveness) were prepared in accordance with accounting principles
generally accepted in the United States of America (“GAAP”) and complied as to
form in all material respects with applicable accounting requirements and with
the published rules and regulations of the SEC with respect thereto during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the SEC), and fairly
present in all material respects (subject in the case of unaudited statements to
normal, recurring audit adjustments) the financial position of the Company as at
the dates thereof and the results of its operations and cash flows for the
periods then ended.

 

3.                  Settlement Date and Delivery.

 

3.1              Closing. The closing of the purchase and sale of the Shares
hereunder (the “Closing”) shall be held at the same date and time as, and be
conditioned on, the closing of the Other Agreements (the date of the Closing
being referred to as the “Closing Date”). At the Closing, the Company will issue
to the Subscriber the Shares, each registered in the name of the Subscriber, its
Affiliate or its permitted assignee (as applicable), against delivery of the
Purchase Price in cash on the Closing Date via a wire to an account specified in
writing by the Company no later than two (2) business days prior to the Closing.

 

3.2              Conditions to Closing of the Company.

 

The Company’s obligations to sell and issue the Shares at the Closing are
subject to the fulfillment (or waiver by the Company in writing) of the
following conditions:

 

3.2.1        Representations. The representations made by the Subscriber in
Section 2.1 of this Agreement shall be true and correct in all material respects
when made, and shall be true and correct in all material respects on and as of
the Closing Date.

 



3 

 

 

3.2.2        Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Subscriber on or prior to the Closing Date
shall have been performed or complied with in all material respects.

 

3.2.3        No Injunction. There shall not be in force any injunction or order
of any court or administrative agency of competent jurisdiction enjoining or
prohibiting the consummation transactions contemplated by this Agreement or the
Other Agreements.

 

3.3              Conditions to Closing of the Subscriber.

 

The Subscriber’s obligation to purchase the Shares at the Closing is subject to
the fulfillment (or waiver by the Subscriber in writing) on or prior to the
Closing Date of each of the following conditions:

 

3.3.1        Representations and Warranties Correct. The representations and
warranties of the Company contained in Section 2.2 of this Agreement shall be
true and correct in all respects.

 

3.3.2        Covenants. All covenants, agreements and conditions contained in
this Agreement to be performed by the Company on or prior to the Closing Date
shall have been performed or complied with in all material respects.

 

3.3.3        Opinion. The Company shall have delivered to the Subscriber an
opinion of counsel, dated as of the date hereof, covering customary matters with
respect to the Shares.

 

3.3.4        No Injunction. There shall not be in force any injunction or order
of any court or administrative agency of competent jurisdiction enjoining or
prohibiting the consummation transactions contemplated by this Agreement or the
Other Agreements.

 

3.3.5        Conditions to Closing of the Other Agreements. All conditions to
the Subscriber’s and the Company’s obligation to consummate the Other Agreements
(as the same is in effect on the date hereof) shall have been satisfied in full
or waived by the party to each of the Other Agreements permitted to waive any
such condition, to the extent the Subscriber is a party to such Other
Agreements.

 

3.3.6        Ancillary Documents. The Subscriber and the Company shall have
executed and delivered the Other Agreements, to the extent the Subscriber is a
party to such Other Agreements.

 

3.3.7        Certificates. The Company shall deliver or cause to be delivered to
the Subscriber a book-entry notification, though American Stock Transfer & Trust
Company, LLC, the transfer agent for the Common Stock, evidencing the ownership
of the Shares or a certificate representing the Shares duly endorsed in blank or
accompanied by stock powers duly endorsed in blank in proper form for transfer.

 



4 

 

 

4.                  Restrictions on Transfer.

 

4.1              Securities Law Restrictions. Subscriber agrees not to, except
to an affiliate of the Subscriber, sell, transfer, pledge, hypothecate or
otherwise dispose of all or any part of the Shares unless, prior thereto (a) a
registration statement on the appropriate form under the Securities Act and
applicable state securities laws with respect to the Shares proposed to be
transferred shall then be effective or (b) the Company has received an opinion
from counsel reasonably satisfactory to the Company, that such registration is
not required because such transaction is exempt from registration under the
Securities Act and the rules promulgated by the Securities and Exchange
Commission thereunder and with all applicable state securities laws.

 

4.2              Restrictive Legends. All certificates representing the Shares
shall have endorsed thereon legends substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THE COMPANY, IS AVAILABLE.”

 

4.3              Registration Rights. Subscriber acknowledges that the Shares
are being purchased pursuant to an exemption from the registration requirements
of the Securities Act and will become freely tradable only after certain
conditions are met or they are registered pursuant to the Registration Rights
Agreement or otherwise.

 

5.                  Other Agreements.

 

5.1              Further Assurances.

 

5.1.1        Each of the Company and Subscriber agrees to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement and to permit the Company to effectuate
the Other Agreements. The Subscriber and the Company shall each, and shall each
cause their respective affiliates to: (a) assemble, prepare, file and/or submit
any information (and to supplement such information) as may be reasonably
necessary to obtain as promptly as practicable all stockholder, governmental and
regulatory consents required to be obtained in connection with the transactions
contemplated by this Agreement or the Other Agreements, and (b) use reasonable
best efforts to obtain all consents and approvals of third parties or
governmental authorities that the Subscriber, the Company, or their respective
affiliates are required to obtain in order, and to take such other action as may
reasonably be necessary or as another party may reasonably request, to (i)
comply with this Agreement and the Other Agreements, (ii) fulfill the conditions
set forth in this Agreement and the Other Agreements and (iii) consummate the
transactions contemplated by this Agreement and the Other Agreements as soon as
practicable; provided that, in connection with the exercise of such reasonable
best efforts, no party shall be required to make any payments other than de
minimis administrative expenses (and the payment of legal expenses associated
with the consummation of the transactions contemplated herein).

 



5 

 

 

5.1.2        Proxy Statement and Other Actions. Promptly following the date
hereof, the Company shall prepare and file any necessary SEC, NASDAQ or New York
Stock Exchange filings relating to the issuance of the Shares to the Subscriber.

 

5.2              Notices. All notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail, emailed or
sent by telecopy, as follows:

 

If to the Company to:

 

BioScrip, Inc.

1600 Broadway, Suite 700

Denver, CO 80202

Attn: Stephen Deitsch, Senior Vice President,

Chief Financial Officer & Treasurer

Email: Stephen.Deitsch @bioscrip.com

Telecopy Number: (720) 468-4040

 

With a copy (which shall not constitute notice) to:

 

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036

Attention: Scott M. Zimmerman

Email: Scott.Zimmerman@dechert.com

Telecopy Number: (212) 698-3599

 

If to the Subscriber to:

 

ASSF IV AIV B Holdings, L.P.

c/o Ares Management LLC

2000 Avenue of the Stars, 12th Floor

Los Angeles, CA 90067

Attn: Felix Bernshteyn

Email: felix.bernshteyn@aresmgmt.com

Telecopy Number: (310) 717-6863

 





With a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

Attn: Thomas de la Bastide and Kenneth Schneider

1285 Avenue of the Americas, New York, NY 10019

Email: tdelabastide@paulweiss.com, kschneider@paulweiss.com

Email: 212-492-0031, 212-492-0303

 



6 

 

 

All such notices and other communications shall be effective upon actual receipt
by the relevant Person or, if delivered by overnight courier service, upon the
first business day after the date deposited with such courier service for
overnight (next-day) delivery or, if sent by telecopy, upon transmittal in
legible form by facsimile machine or, if mailed, upon the third business day
after the date deposited into the mail or, if delivered by hand, upon delivery
or, if emailed, upon receipt by the recipient’s email server if directed to the
email address provided in this Section 5.2.

 

5.3              Entire Agreement. This Agreement and the Other Agreements
constitute the entire agreement among the parties hereto and thereto and their
affiliates regarding the subject matters hereof and thereof and supersede all
prior agreements and understandings, oral or written, regarding such subject
matters.

 

5.4              Modifications and Amendments. The terms and provisions of this
Agreement may be modified, supplemented or amended only by written agreement
executed by all parties hereto.

 

5.5              Waivers and Consents. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

5.6              Assignment. The rights and obligations under this Agreement may
not be assigned by either party hereto without the prior written consent of the
other party, except to an affiliate of the Subscriber, and any purported
assignment in violation of the foregoing shall be void ab initio.

 

5.7              Benefit. All statements, representations, warranties, covenants
and agreements in this Agreement shall be binding on the parties hereto and
shall inure to the benefit of the respective successors and permitted assigns of
each party hereto. Nothing in this Agreement shall be construed to create any
rights or obligations except among the parties hereto, and no person or entity
shall be regarded as a third-party beneficiary of this Agreement.

 

5.8              Governing Law.

 

5.8.1        This Agreement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof) of the State of New York.

 

5.8.2        Each party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York, and of the Supreme Court
of the State of New York sitting in New York county, and of any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or New York state
court or, to the extent permitted by applicable law, such appellate court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 



7 

 

 

5.8.3        Each party irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in clause 5.8.2 of this Section and brought in
any court referred to in clause 5.8.2 of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

5.8.4        Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 5.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by law.

 

5.9              WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

5.10          Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.11          No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto, shall operate as a waiver of
any such right, power or remedy of such party. No single or partial exercise of
any right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, shall preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto shall not constitute a waiver of the right of such
party to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement shall entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.

 



8 

 

 

5.12          No Liability.

 

5.12.1    Notwithstanding anything that may be expressed or implied in this
Agreement or any document or instrument delivered in connection herewith, the
Company, by its acceptance of the benefits of this Agreement, covenants, agrees
and acknowledges that no person other than the Subscriber shall have any
obligation hereunder or in connection with the transactions contemplated hereby
and that it has no rights of recovery against, and no recourse hereunder, under
any documents or instruments delivered in connection herewith or in respect of
any oral representations made or alleged to be made in connection herewith or
therewith, shall be had against, any former, current or future director,
officer, agent, affiliate, manager, assignee or employee of the Investor (or any
of their successors or permitted assignees), against any former, current or
future general or limited partner, stockholder, manager or member of the
Subscriber (or any of their successors or permitted assignees) or any affiliate
thereof or against any former, current or future director, officer, agent,
employee, affiliate, general or limited partner, stockholder, manager or member
of any of the foregoing (each, other than the Subscriber, an “Affiliate”),
whether by the enforcement of any judgment, fine or penalty or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, or otherwise; it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on, or otherwise be
incurred by any Affiliate, as such, for any obligations of the Subscriber under
this Agreement or the transactions contemplated hereby, under any documents or
instruments delivered in connection herewith, in respect of any oral
representations made or alleged to be made in connection herewith or therewith,
or for any claim (whether in tort, contract or otherwise) based on, in respect
of, or by reason of, such obligations or their creation.

 

5.12.2    The Company further agrees that neither it nor any of its affiliates
shall have any right of recovery against the Subscriber or any of its
Affiliates, whether by piercing of the corporate veil, by a claim on behalf of
the Company against the Subscriber or any of its Affiliates, or otherwise,
except to the extent provided in this letter agreement and subject to the terms
and conditions hereof. The Company hereby covenants and agrees that it shall not
institute, and shall cause its affiliates not to institute, any proceeding or
bring any other claim (whether in tort, contract or otherwise) arising under, or
in connection with, the Agreement or the transactions contemplated thereby, or
in respect of any oral representations made or alleged to be made in connection
therewith, against the Subscriber or any Affiliate other than a claim against
the Subscriber relating to the breach of any representation, warranty or
covenant made by the Subscriber herein.

 

5.12.3    Nothing in this Agreement or any of the Other Agreements shall create
a fiduciary duty of the Subscriber, or any of its Affiliates, to the Company or
any of its equityholders. The Subscriber is not acting as a financial advisor,
agent or underwriter to the Company. The Subscriber shall to the fullest extent
permitted by law have no duty to refrain from (i) engaging in the same or
similar activities or lines of business as the Company or (ii) doing business
with any client, customer or vendor of the Company. If the Subscriber acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for both the Company and the Subscriber or its Affiliates, then each
of the Company (on its behalf and, to the extent possible, on behalf of the
stockholders of the Company) to the fullest extent permitted by law renounces
any interest or expectancy in such business opportunity and waives any claim
that such business opportunity constituted a corporate opportunity that should
have been presented to the Company. In the case of any such corporate
opportunity, the Subscriber shall to the fullest extent permitted by law not be
liable to the Company or its equityholders by reason of the fact that the
Subscriber acquires or seeks such corporate opportunity for itself, direct such
corporate opportunity to another person or otherwise does not communicate
information regarding such corporate opportunity to the Company

 



9 

 

 

5.13          Survival of Representations and Warranties and Covenants,
Obligations and Agreements. All representations and warranties made by the
parties hereto in this Agreement or in any other agreement, certificate or
instrument provided for or contemplated hereby, shall survive the Closing. Any
covenant, obligation or agreement to be performed under this Agreement by the
Company or the Subscriber shall survive if ongoing or until fully performed or
satisfied.

 

5.14          Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

5.15          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart to this Agreement by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 

5.16          Construction. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The parties hereto intend that each representation, warranty, and
covenant contained herein will have independent significance. If any party
hereto has breached any representation, warranty, or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which such party hereto has not breached will not detract from
or mitigate the fact that such party hereto is in breach of the first
representation, warranty, or covenant. References to any section, schedule or
annex herein shall mean the sections, schedules and annexes of this Agreement.

 

5.17          Mutual Drafting. This Agreement is the joint product of the
Subscriber and the Company and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 



10 

 

 

5.18          No Effect on Lender Relationship. Each of the Company (on its
behalf and, to the extent possible, on behalf of the stockholders of the
Company) and the Subscriber acknowledges and agrees that, notwithstanding
anything in this Agreement to the contrary, nothing contained in this Agreement
shall affect, limit or impair the rights and remedies of the Subscriber (a) in
its capacity as a lender or as agent for lenders to the Company or any of its
affiliates pursuant to any agreement under which the Company or any of its
affiliates has borrowed money, or (b) in its capacity as a lender or as agent
for lenders to any other person who has borrowed money. Without limiting the
generality of the foregoing, any such person, in exercising its rights as a
lender, including making its decision on whether to foreclose on any collateral
security, will have no duty to consider (x) its or any of its Affiliates’ status
as a holder of the Common Stock, (y) the interests of the Company or its
affiliates or (z) any duty it may have to any holder of the Company’s equity
securities (including any other holder of Common Stock), except as may be
required under the applicable loan documents or by commercial law applicable to
creditors generally. No consent, approval, vote or other action taken or
required to be taken by the holder of Common Stock in such capacity shall in any
way impact, affect or alter the rights and remedies of the Subscriber or any of
its Affiliates as a lender or agent for lenders.

 

5.19          Non-Promotion. The Company agrees that it will not, without the
prior written consent of the Subscriber, in each instance, (a) use in
advertising or publicity any name of any Subscriber, or any partner or employee
of the Subscriber, nor any trade name, trademark, trade device, service mark,
symbol or any abbreviation, contraction or simulation thereof owned by such
Subscriber, or (b) represent, directly or indirectly, that any product or any
service provided by the Company has been approved or endorsed by the Subscriber.

 

5.20          Use of Logo. The Company grants the Subscriber permission to use
any name or logo of the Company or its affiliates in any marketing materials of
the Subscriber. The Subscriber shall include a trademark attribution notice
giving notice of the Company ownership of its trademarks in the marketing
materials in which the Company name and logo appear.

 

5.21          Lock-up Limitations. Notwithstanding anything in this Agreement or
the Warrant, none of the provisions of this Agreement or the Warrant shall in
any way limit the Subscriber from engaging in any brokerage, investment
advisory, financial advisory, anti-raid advisory, principaling, merger advisory,
financing, asset management, trading, market making, arbitrage, investment
activity and other similar activities conducted in the ordinary course of its
business.

 

5.22          Board Observation Rights. During any time that, and only for so
long as, the Subscriber or any of its affiliates holds any debt of the Company
or any of its affiliates in an aggregate principal amount of at least $50
million, the Subscriber shall have the right to appoint one nonvoting board
observer (the “Observer”) with respect to the board of directors of Company or
any direct or indirect parent of the Company whose board of directors makes
managerial decisions for the Company and the Guarantors under the notes to be
issued under the Second Lien Note Purchase Agreement (the “Board”), or to any
committee thereof, such right to include the right to receive all information
and materials provided to the members of the Board, in their capacity as such,
or to any committee thereof, and to attend all regularly scheduled meetings of
the Board, or of any committee thereof; provided that the Observer may be denied
access to such meetings and/or materials and information if and to the extent
(i) reasonably necessary to preserve any Board attorney- or accountant-client
privilege or (ii) the agenda for such meeting or such information or materials
provided to the Board would result in a breach of confidentiality or would
present a conflict of interest, including, without limitation, any such meeting
or information or materials that relate to the notes to be issued pursuant to
the First Lien Notes Purchase Agreement, of even date herewith, or the notes to
be issued pursuant to the Second Lien Note Purchase Agreement. Notwithstanding
the foregoing, (i) the Observer shall receive notice promptly in advance of any
meeting of a Board, or any committee thereof, that the Observer is wholly or
partially excluded from, and (ii) any written materials and other information,
including portions of the minutes of a meeting of a Board, or any committee
thereof, that are withheld from the Observer, shall specifically and solely
relate to the information that the Observer is excluded from and not any other
information. The Observer shall not have any voting rights and shall not be
subject to any fiduciary duties applicable to the directors of the Board. The
Observer shall sign a non-disclosure agreement reasonably acceptable to the
Subscriber and the Company.

 



11 

 

 

5.23          Compliance Assistance. Following the Closing, the Subscriber and
the Company shall use reasonable efforts to cooperate to implement a procedure
to assist in the compliance with obligations under Section 13D and Section 16 of
the Exchange Act during such time as the Subscriber or its Affiliates have a
Schedule 13D or Schedule 13G on file with the SEC.

 

6.                  Indemnification and Limitation of Liability. The Company
shall indemnify the Subscriber with respect to rights and obligations under this
Agreement under the same terms, mutatis mutandis, as the Company indemnifies
Purchasers pursuant to Section 10.3 of the Second Lien Note Purchase Agreement,
and the liability of the Subscriber shall be limited pursuant to the terms of
Section 10.3(e) thereof.

 

7.                  Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid pursuant
to the terms of the Commitment Letter, dated as of June 7, 2017, among the
Company and the other signatories party thereto.

 

[Signature Page Follows]

 



12 

 

 

If the foregoing accurately sets forth our understanding and agreement, please
sign the enclosed copy of this Agreement and return it to us.

 



  Very truly yours,         BIOSCRIP, INC.               By: /s/ Stephen Deitsch
  Name:  Stephen Deitsch   Title: Senior Vice President, Chief Financial Officer
and Treasurer



 



Signature Page to Stock Purchase Agreement



 

 

Accepted and agreed this 29th day of June, 2017.

 

ASSF IV AIV B HOLDINGS II, L.P.
as a Purchaser

 

By:ASSF IV AIB B HOLDINGS GP LLC,

its General Partner

By:ASSF IV AIV B, L.P.,

its Sole Member

By:ASSF MANAGEMENT IV, L.P.,

its General Partner

By:ASSF MANAGEMENT IV GP LLC,

its General Partner

 



  With respect to 6,359,350 shares of Common Stock     For an aggregate Purchase
Price of $15,898,375.         By: /s/ Scott L. Graves   Name: Scott L. Graves  
Title: Authorized Signatory  

  



Signature Page to Stock Purchase Agreement



